     Case 2:19-cv-00236 Document 289 Filed 08/28/19 Page 1 of 1 PageID #: 2707



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,


v.                                                   CIVIL ACTION NO. 2:19-cv-00236

HONORABLE ANDREW NAPOLITANO,
(RET.), et al.

              Defendants.



                                        ORDER


        For reasons appearing to the court, the Order entered on August 28, 2019,

reassigning this matter to the Honorable Chief Judge Thomas E. Johnston is hereby

VACATED, and an order reassigning this matter will be entered in due course.

        Copies of this Order shall be forwarded by the Clerk to Chief Judge Johnston and

counsel of record.


                                         DATED: August 28, 2019




                                         _________________________________________
                                         RORY L. PERRY II, Clerk of Court
